{¶ 43} This is a case of a promise broken — by the government. The majority's result is absurd. All the legal mumbo jumbo is well and good — but they are looking at the case backwards.
 {¶ 44} Let us look at the case from a real person's viewpoint. Roberts was sentenced for a crime. He went to prison. Prison officials deemed him eligible for a special program. The program provided that, if you do well and complete the program, you will be released early. Roberts successfully completed the program, was released, was employed, and got into no more trouble. The program, designed to save prison space for violent offenders, worked.
 {¶ 45} Then Roberts was jerked off the street and back into prison. Why? Because a clerk faxed a paper to the wrong number — though the paper may in fact have reached the right place. And judges had retired, visited, and switched, so the error, if there was one, was understandable.
 {¶ 46} Roberts had done exactly what the system asked of him. But evidently it was not enough. *Page 229 
 {¶ 47} In the majority's dissection of what the legislature pleases to call the "Revised" Code, the termsjudge, court, and sentencing court — described by the majority as "a hodgepodge of terms" — are interpreted. Of course, they shouldn't have to be. The law should be clear, not require dozens of paragraphs to technically reach an unfair result.
 {¶ 48} Because Roberts had served his prison term, the trial court lacked the authority to resentence him.46 But the state argues that if the ODRC did not properly place Roberts in an IPP, he did not complete his stated prison term. Of course, the ODRC sent notice, but because of the mix-up with judges, it may not have arrived on the desk of the judge who was being filled in for by the retired, but then visiting, judge. We learn from the majority that because of this minor glitch, Roberts — who was already released after successfully completing the program — must serve four more years. The "system" has broken its promise to him.
 Shouldn't the Government Keep its Promises? {¶ 49} The common law long ago developed a doctrine to deal with the situation we have here. "A promise which the promisor should reasonably expect to induce action or forbearance on the part of the promisee or a third person and which does induce such action or forbearance is binding if injustice can be avoided only by enforcement of the promise."47 It is called promissory estoppel. The law developed to prevent the double-cross. And this double-cross was performed by the government.
 {¶ 50} The state is one actor, whether it acts through the judge, the ODRC, or the prosecution. Roberts had been made a promise — early release — and he relied upon that promise in entering and completing the intensive program. The state should not be heard to deny its promise because of a minor paperwork glitch. Yes, I know that some courts hold that promissory estoppel cannot usually be applied against the state48 — another vestige of the original error in importing sovereign immunity to American shores.49
But in this case, equity should prevail. *Page 230 
 Last Chance {¶ 51} Of course, one chance to stop this outrage fell to the trial court. The better part of discretion would have been simply to approve the placement — since it had clearly worked. But after reading the transcript of the hearing, one is left with the impression that the trial court considered the placement a personal insult in need of redress.
 {¶ 52} Of course, the last clear chance to derail this railroading fell to this court. And the majority waved the train on — the train must be on technically the wrong track even if it is to crash.
 {¶ 53} So Roberts sits in prison, at great expense to the taxpayers, rather than working and contributing to society. The system has lied to him and double-crossed him. And the majority examines the technicalities for 15 pages and finds that the double-cross is legal.
 {¶ 54} I, for one, am ashamed of a system that would allow this result.
46 See State v. Bezak, 114 Ohio St.3d 94,2007-Ohio-3250, 868 N.E.2d 961, at ¶ 18.
47 Restatement of the Law 2d, Contracts (1981), Section 90.
48 Sun Refining  Marketing Co. v.Brennan (1987), 31 Ohio St.3d 306, 307, 31 OBR 584,511 N.E.2d 112.
49 Garrett v. Sandusky (1994), 68 Ohio St.3d 139,144, 624 N.E.2d 704 (Pfeifer, J., concurring).